Supreme Court of Florida
                                  ____________

                                  No. SC17-703
                                  ____________

                       ETHERIA VERDELL JACKSON,
                                Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 24, 2018]



PER CURIAM.

      We have for review Etheria Verdell Jackson’s appeal of the circuit court’s

order denying Jackson’s motion filed pursuant to Florida Rule of Criminal

Procedure 3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Jackson’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.
2161 (2017). This Court stayed Jackson’s appeal pending the disposition of

Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017).
After this Court decided Hitchcock, Jackson responded to this Court’s order to

show cause arguing why Hitchcock should not be dispositive in this case.

      After reviewing Jackson’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Jackson is not entitled to relief.

Jackson was sentenced to death following a jury’s recommendation for death by a

vote of seven to five. Jackson v. State, 530 So. 2d 269, 271 (Fla. 1988). His

sentence of death became final in 1989. Jackson v. Florida, 488 U.S. 1050 (1989).

Thus, Hurst does not apply retroactively to Jackson’s sentence of death. See

Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of Jackson’s

motion.

      The Court having carefully considered all arguments raised by Jackson, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.


                                         -2-
An Appeal from the Circuit Court in and for Duval County,
     Russell L. Healey, Judge - Case No. 161985CF012620AXXXMA

James Viggiano, Jr., Capital Collateral Regional Counsel, Maria E. DeLiberato,
Julissa Fontán, and Chelsea Ray Shirley, Assistant Capital Collateral Regional
Counsel, Middle Region, Temple Terrace, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Charmaine M. Millsaps, Assistant
Attorney General, Tallahassee, Florida,

      for Appellee




                                      -3-